DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7th 2022 has been entered. 
Response to Amendment
3.          The Amendment filed on July 7th 2022 has been entered. Currently Claims 1, 2, 8, 9, 12, 14 – 16 and 19 have been amended with claims 1 – 20 pending in the application.

Response to Arguments
35 U.S.C. §103
4.	Applicant's clarifications, see interview conclusions of June 10th 2022 reached between Examiner and applicant’s representative were that the tracking identifier  as recited are part of the table.  
Examiner respectfully agreed.  
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Barsness et al. (United States Patent Publication Number 20100205323) hereinafter Barsness

Claim Rejections – 35 U.S.C. §103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims  1 – 20   are rejected under 35 U.S.C. 103 as being unpatentable over Barsness et al. (United States Patent Publication Number 20100205323) hereinafter Barsness in view of Lawande et al., (United States Patent Number 6882993) hereinafter Lawande incorporating by reference Norcott et al., (United States Patent Number 6205451) hereinafter Norcott
Regarding claim 1 Barsness teaches  a method (Fig. 6 method [0013]) comprising: identifying, by a processing device, (processor 110 [0022]) a first base table (Fig. 5, CUSTOMERS table on node 1 [0012]) note a query could access
different tables contained in multiple nodes [0023] in a data store; (database [0020]) such as “data store” the first base table (Fig. 5, CUSTOMERS table on node 1[0012]) note a query could access different tables contained in multiple nodes [0023]  comprising a first local marker for tracking updates to rows (Fig 5, TIMESTAMP on node 1 [0012]) of the first base table  (Fig. 5, CUSTOMERS table on node 1 [0012]) note a query could access different tables contained in multiple nodes [0023] identifying, by the processing device, (processor 110 [0022]) a second base table (Fig. 5, CUSTOMERS table on node 2[0012]) note a query could access different tables contained in multiple nodes [0023]   in the data store; (database [0020]) such as “data store”  the second base table (Fig. 5, CUSTOMERS table on node 2 [0012]) note a query could access different tables contained in multiple nodes [0023]  comprising a second local marker for tracking updates to rows (Fig 5, TIMESTAMP on node 2 [0012]) of the second base table (Fig. 5, CUSTOMERS table on node 2 [0012]) note a query could access different tables contained in multiple nodes [0023]  tracking, by the processing device, (processor 110 [0022]) updated data in rows(Fig. 3 “INSERT INTO CUSTOMERS VALUES ("Miller", "John", "555-212-4321", CURRENT TIMESTAMP “2008-08-12  09:43:5687”)” of the first base table (Fig. 5, CUSTOMERS table on node 1 [0012]) note a query could access different tables contained in multiple nodes [0023] using a first local marker; (Fig 5, TIMESTAMP on node 1 [0012]) tracking, by the processing device, (processor 110 [0022]) updated data in rows (FIG 5 TIMESTAMP on node2 registers “2008-08-12  09:43:5679”) of the second base table(Fig. 5, CUSTOMERS table on node 2 [0012]) note a query could access different tables contained in multiple nodes [0023]  using a second local marker; (Fig 5, TIMESTAMP on node 2 [0012]) note a query could access different tables contained in multiple nodes [0023]
	Barsness does not fully disclose performing, by the processing device, a join between the first base table and the second base table; creating, by the processing device, a materialized view using the join, wherein the materialized view comprises a first tally marker associated with the first base table and a second tally marker associated with the second base table; determining, by the processing device, that data has been updated in one or more of rows of the first  base table or rows of the second base table based on at least one of a first difference between the first tally marker and the first local marker or a second difference between the second tally marker and the second local marker; identifying, by the processing device, rows in the materialized view corresponding to the one or more of rows of the first base table or rows of the second  base table having the identified updated data; and updating, by the processing device, the identified rows in the materialized view based on the identified updated data in the one or more of rows of the first  base table  or rows of the second  base table.  
Lawande incorporating Norcott teaches  performing, (ABS., performing) (performing Col. 8 ln 44) by the processing device, (Fig. 3, (304) processor Col. 22 ln 19)   a join (a join Col. 13 ln 61) see range join between the base table’s ROWIDs Col. 13 ln 66 – 67 to Col. 14 ln 1 – 12. ALSO SEE NORCOTT (ABS., For each base table that contains new data that affects the summary table, a join is performed between (1) the new data in the base table, (2) the pre-update state of base tables that follow the base table in the hypothetical load sequence, and (3) the post-update state of base tables the precede the base table in the hypothetical load sequence. The results of the join are then merged with the existing summary table to refresh the summary table) (Specifically, each delta summary involves a join operation between the delta rows of one base table and the pre or post update states of the other base tables Col 10 ln 24 - 27) (Consequently, the processing required by the delta summary joins, and the quantity of data returned by the delta summary joins, are very small relative to a join required for a full summary table refresh Col. 10 ln 29 – 34) between the first base table (base table T1 Col. 8 ln 13) such as any in Fig. 1, time table, location table or product_sales table Col 6  ln 57 and the second base table; (base table T2 Col. 8 ln 27) such as any in Fig. 1, time table, location table or product_sales table Col 6  ln 57 creating, (generate “such as creating” Col. 20 ln 43) by the processing device, (Fig. 3, (304) processor Col. 22 ln 19) a materialized view using the join; (MV+=MVU(T1XdeltaT2)U(deltaT1XT2+) Col 8 ln 5) where MV is the materialized view, T1 is a base table, T2 is a base Table and U is a union operator  wherein the materialized view (Fig. 4 (402) materialized view (MV) Col ln 8) comprises a first tally marker (Fig. 6a MLOGS$_TIME (M_ROWS$$) Col. 14 ln 51) see at Col. 9 ln 13 the M_ROW$$ column captures the ROWID for the modified row of the base table associated with the first base table (base table T1 Col. 8 ln 13) such Fig. 1, time table Col 6  ln 57;  and a second tally marker (Fig. 6b MLOG$_PRODUCT_SALES (M_ROWS$$) Col. 15 ln 45) see at Col. 9 ln 13 the M_ROW$$ column captures the ROWID for the modified row of the base table associated with the second base table (base table T2 Col. 8 ln 27) such as Fig. 1, product_sales table Col 6  ln 57 determining,  (determining Col. 8 ln 37) by the processing device (Fig. 3, (304) processor Col. 22 ln 19) that data has been updated (updated rows Col. 9 ln 32) in one or more of rows (delta rows Col. 10 ln 1) of the first base table (base table T1 Col. 8 ln 13) such as any in Fig. 1, time table, location table or product_sales table Col 6  ln 57;  or rows (delta rows Col. 10 ln 1) of the second base table; (base table T2 Col. 8 ln 27) such as any in Fig. 1, time table, location table or product_sales table Col 6  ln 57 based on at least one of a first difference between the first tally marker (Fig. 6a changing values for M_ROW$$ based on row operations are 1, 3, 2, 2, 3, 3, 1, 2, 1, 1, 3 and 3 Col. 14 ln 51)  and the first local marker (Fig. 5b (PRE_TIME) (502b) ROW_ID values after first operation on TIME table 1, 3 );  (Fig. 5c (PRE_TIME) (502c) ROW_ID values after second operation on TIME table 1, 2, 3 ); (Fig. 5d (POST_TIME) (502d) ROW_ID values after third operation on TIME table 1, 3 )  corresponding values based on DML operations on TIME table or a second difference between the second tally marker(Fig. 6b changing values for M_ROW$$ based on row operations are 1, 3, 2, 2, 3, 3, 1, 2, 1, 1, 3 and 3 Col. 14 ln 51)   and the second local marker; (Fig. 5b (PRE_PRODUCT_SALES) (506b) ROW_ID values after first operation on PRODUCT_SALES table 1, 3 );  (Fig. 5c (PRE_PRODUCT_SALES) (506c) ROW_ID values after second operation on PRODUCT_SALES table 1, 2, 3 ); (Fig. 5d (PRE_PRODUCT_SALES) (506d) ROW_ID values after third operation on PRODUCT_SALES table 1, 3 )  corresponding values based on DML operations on PRODUCT_SALES table
identifying, (ABS., identifying) (identify Col. 10 ln 29) by the processing device, (Fig. 3, (304) processor Col. 22 ln 19)   rows (Fig. 6a, row 602 and row 604 Col. 14 ln 67 – Col. 15 ln 2) in the materialized view (Fig. 4 (402) materialized view (MV) Col ln 8) corresponding to the one or more rows (Figs. 5a – 5d indicating various rows of the base tables upon which the rows of the materialized view correspond to Col. 7 ln 1 -9) of the first base table  (base table T1 Col. 8 ln 13) such as any in Fig. 1, time table, location table or product_sales table Col 6  ln 57 and the second base table (base table T2 Col. 8 ln 27) such as any in Fig. 1, time table, location table or product_sales table Col 6  ln 57 having the identified updated data; (delta T1 “corresponding to operations (e.g. INSERT, DELETE , or UPDATE) performed on table T1 Col. 4 ln 26 – 27) and (delta T2 “corresponding to operations (eg. INSERT, DELETE , or UPDATE) performed on table T2 Col. 4 ln 26 – 27) and updating, (refreshing “such as updating” Col. 8 ln 1) by the processing device, (Fig. 3, (304) processor Col. 22 ln 19) the identified rows(Fig. 6a, row 602 and row 604 Col. 14 ln 67 – Col. 15 ln 2)  in the materialized view (Fig. 4 (402) materialized view (MV) Col ln 8) based on the identified updated data in the one or more rows (delta T1 “corresponding to operations (e.g. INSERT, DELETE , or UPDATE) performed on table T1 Col. 4 ln 26 – 27) and (delta T2 “corresponding to operations (eg. INSERT, DELETE , or UPDATE) performed on table T2 Col. 4 ln 26 – 27) of the first base table (base table T1 Col. 8 ln 13) such as any in Fig. 1, time table Col 6  ln 57 or rows of  the second base table  (base table T2 Col. 8 ln 27) such as any in Fig. 1 product_sales table Col 6  ln 57
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barsness to incorporate the teachings of Lawande incorporating Norcott whereby   creating, by the processing device, a materialized view using the join, wherein the materialized view comprises a first tally marker associated with the first base table and a second tally marker associated with the second base table; determining, by the processing device, that data has been updated in one or more of rows of the first  base table or rows of the second base table based on at least one of a first difference between the first tally marker and the first local marker or a second difference between the second tally marker and the second local marker; identifying, by the processing device, rows in the materialized view corresponding to the one or more of rows of the first base table or rows of the second  base table having the identified updated data; and updating, by the processing device, the identified rows in the materialized view based on the identified updated data in the one or more of rows of the first  base table  or rows of the second  base table.  By doing so a materialized viewed based on multiple base tables on which operations have occurred can be refreshed. Lawande Col 6 ln 14 - 20
Claims 8 and 15 correspond to claim 1 and are rejected accordingly.

Regarding claim 2 Barsness in view of  Lawande incorporating Norcott teaches the method of claim 1.
Barsness as modified  further teaches  wherein the first local marker (Fig 5, TIMESTAMP  on node 1 [0012]) is included in a first particular column (Fig 5, TIMESTAMP column on node 1 [0012]) in the first base table (Fig. 5, CUSTOMERS table on node 1 [0012]) note a query could access different tables contained in multiple nodes [0023] associating with tracking one or more rows (Fig. 3 CUSTOMERS VALUES ("Miller", "John", "555-212-4321", CURRENT TIMESTAMP “2008-08-12  09:43:5687”)” [0036])  of the first base table(Fig. 5, CUSTOMERS table on node 1 [0012]) note a query could access different tables contained in multiple nodes [0023] having updated data, (because the CURRENT TIMESTAMP parameter in the query was replaced by a literal value, each node receives the literal value as the value of the timestamp for the query [0039])Attorney Docket No. 33645.3 (L0002) 31and wherein the second local marker (Fig 5, TIMESTAMP on node 2 [0012]) is included in  a second particular column (Fig 5, TIMESTAMP column on node 2 [0012]) in the second base table (Fig. 5, CUSTOMERS table on node 2  [0012]) note a query could access different tables contained in multiple nodes [0023] associated with tracking one or more rows (because the CURRENT TIMESTAMP parameter in the query was replaced by a literal value, each node receives the literal value as the value of the timestamp for the query [0039]) of the second base table (Fig. 5, CUSTOMERS table on node 1 [0012]) note a query could access different tables contained in multiple nodes [0023] having another updated data  (because the CURRENT TIMESTAMP parameter in the query was replaced by a literal value, each node receives the literal value as the value of the timestamp for the query [0039])
Claims 9 and 16 correspond to claim 2 and are rejected accordingly.

Regarding claim 3 Barsness in view of   Lawande incorporating Norcott teaches  the method of claim 1.
Barsness as modified does not fully disclose wherein the first local marker comprises a first data associated with a first data type, wherein a value of the first data is restricted to a first monotonically increasing value, and wherein the second local marker comprises a second data associated with a second data type, wherein a value of the second data is restricted to a second monotonically increasing value.
Lawande further teaches wherein the first local marker (ROWID for the modified row of the base table T1 Col. 9 ln 12) comprises a first data (Fig. 5a, (502a)  (PRE_TIME) first data is “1” Col. 7 ln 1) associated with a first data type, (type = NUMBER Col. 9 ln 7) wherein a value of the first data is restricted to a first monotonically increasing value, (each ROWID RANGE is assigned a sequence number, using the same sequence as the materialized view log i.e. monotonically Col 9 ln 59 – 61) see the SEQUENCE$$ column is assigned a monotonically increasing unique value or sequence number Col 9 ln 16 – 17 and wherein the second local marker (ROWID for the modified row of the base table T2 Col. 9 ln 12) comprises a second data (Fig. 5a, (506a) (PRE_PRODUCT_SALES) first data is “1” Col. 7 ln 1) associated with a second data type, (type = NUMBER Col. 9 ln 7) wherein a value of the second data is restricted to a second monotonically increasing value  (each ROWID RANGE is assigned a sequence number, using the same sequence as the materialized view log i.e. monotonically Col 9 ln 59 – 61) see the SEQUENCE$$ column is assigned a monotonically increasing unique value or sequence number Col 9 ln 16 – 17 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barsness to incorporate the teachings of Lawande incorporating Norcott wherein the first local marker comprises a first data associated with a first data type, wherein a value of the first data is restricted to a first monotonically increasing value, and wherein the second local marker comprises a second data associated with a second data type, wherein a value of the second data is restricted to a second monotonically increasing value. By doing so each operation of a given ROWID will get a unique sequence number and
later operations will have a larger sequence number than earlier operations. Lawande Col. 9 ln 18 - 21
Claims 10 and 17 correspond to claim3 and are rejected accordingly

Regarding claim 4 Barsness in view of   Lawande incorporating Norcott teaches the method of claim 3.
Barsness as modified  further teaches  wherein the first data type (Fig. 5 TABLE CUSTOMERS on node 1 has a Timestamp data type [0012]) and the second data type (Fig. 5 TABLE CUSTOMERS on node 2 has a Timestamp data type [0012]) each comprises one or more of: a timestamp, a ROWVERSION, or serials  
Claims 11 and 18 corresponds to claim 4 and are rejected accordingly

Regarding claim 5 Barsness in view of   Lawande incorporating Norcott teaches the method of claim 1
Barsness as modified does not fully disclose wherein a transaction on the first  base table or the second base table is configured to be limited to a bounded transaction
Lawande further teaches wherein a transaction (table operation “such as transaction” Col. 8 ln19) on the first base table (base table T1 Col. 8 ln 13) such as any in Fig. 1, time table, location table or product_sales table Col 6  ln 57or the second base table (base table T2 Col. 8 ln 27) such as any in Fig. 1, time table, location table or product_sales table Col 6  ln 57 is configured to be limited to a bounded transaction  (Each table is identified by the TABLEOBJ#. The LOWROWID and HIGHROWID columns store the bounds of the ROWID ranges for the bulk INSERT. Col. 9 ln 57 – 59) see also bounded transaction Col. 19 ln 1 - 5
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barsness to incorporate the teachings of Lawande incorporating Norcott wherein a transaction on the first  base table or the second base table is configured to be limited to a bounded transaction. By doing so the LOWROWID and HIGHROWID columns store the bounds of the ROWID ranges for the bulk INSERT. Lawande Col. 9 ln 57 - 59
Claims 12 and 19 correspond to claim 5 and are rejected accordingly

Regarding claim 6 Barsness in view of  Lawande incorporating Norcott teaches the method of claim 5.
Barsness as modified does not fully disclose wherein the bounded transaction comprises one or more of: a time-limited transaction, a size-limited transaction, or an action-limited transaction.
Lawande further teaches  wherein the bounded transaction (Each table is identified by the TABLEOBJ#. The LOWROWID and HIGHROWID columns store the bounds of the ROWID ranges for the bulk INSERT. Col. 9 ln 57 – 59) see also bounded transaction Col. 19 ln 1 – 5 comprises one or more of: a time-limited transaction, a size-limited transaction, or an action-limited transaction  (using bound values of the ROWID range in the direct load log col. 14 ln 10 – 11)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barsness to incorporate the teachings of Lawande incorporating Norcott wherein the bounded transaction comprises one or more of: a time-limited transaction, a size-limited transaction, or an action-limited transaction. By doing so the LOWROWID and HIGHROWID columns store the bounds of the ROWID ranges for the bulk INSERT. Lawande Col. 9 ln 57 - 59
Claims 13 and 20 correspond to claim 6 and are rejected accordingly.

Regarding claim 7 Barsness in view of  Lawande incorporating Norcott teaches the method of claim 1
Barsness as modified does not fully disclose wherein determining that the data has been updated comprises: comparing, by the processing device, at least one of the first local marker to the first tally marker or the second local marker to the second tally marker.
Lawande further teaches wherein determining that the data has been updated comprises: (delta T1 “corresponding to operations (e.g. INSERT, DELETE , or UPDATE) performed on table T1 Col. 4 ln 26 – 27) and (delta T2 “corresponding to operations (eg. INSERT, DELETE , or UPDATE) performed on table T2 Col. 4 ln 26 – 27) comparing, (computes “such as comparing” Col 17 ln 25 – 26) by the processing device, (Fig. 3, (304) processor Col. 22 ln 19) at least one of the first local marker (ROWID for the modified row of the base table T1 Col. 9 ln 12) and the second local marker (ROWID for the modified row of the base table T2 Col. 9 ln 12) to a stored running tally marker 
(MIN and the MAX sequence number for each Rowid Col. 17 ln 26 - 27)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barsness to incorporate the teachings of Lawande incorporating Norcott wherein determining that the data has been updated comprises: comparing, by the processing device, at least one of the first local marker to the first tally marker or the second local marker to the second tally marker. By doing so the base tables are ordered according to the computational complexity of determining their pre-update state based on the rows operated upon. Lawande Col 6 ln 37 – 39.

Examiner's Request
7. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

8. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Anshu Sharma (United States Patent Number 9141983) teaches tracking  changes to the metadata (e.g., the data defining a schema). In this way, individual subscribers can have their own view (or a modified view) of an object (like a Purchase Order) based on a common shared infrastructure. These views and other metadata may be provided and/or defined by the marketplace.
9.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166